Citation Nr: 1605973	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased  initial rating for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1988 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO granted service connection for DDD of the lumbar spine; an initial 20 percent rating was awarded, effective January 2009--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran disagreed with the initial 20 percent disability rating assigned to the above-cited service-connected low back disability. 

In September 2012, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record. 

In July 2014, the Board remanded the matter on appeal to the RO for additional substantive development' specifically, to have the Agency of Original Jurisdiction (AOJ) schedule a VA examination to determine the current (then) severity of the  Veteran's service-connected low back disability.  VA examined the Veteran's spine in July 2014.  (See July 2014 VA spine examination report).  A copy of this examination report has been associated with the Veteran's electronic record. 

After issuance of a November 2014 Supplemental Statement of the Case (SSOC), the Veteran submitted several private and VA treatment reports in support of his claim, along with waivers of initial RO consideration.  38 C.F.R. § 20.1304 (2015).  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  A remand is required, however, for reasons that are outlined in the remand section below. 

The issues of entitlement to an increased rating for a left ankle disability, currently evaluated as 10 percent disabling, and entitlement to service connection for a bone spur "of ankle" have been raised by the record on VA Form 21-526 EZ, Application for Disability Compensation and Related Disability Benefits, dated and signed by the Veteran in January 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 

As noted in the Introduction, VA last examined the Veteran to determine the current severity of his service-connected lumbar spine disability in July 2014.  Recently, the Veteran submitted a January 2016 VA treatment report in support of his appeal.  A review of the January 2016 VA treatment report reflects that the Veteran's private treating physicians, Dr. S. and Dr. E. had performed steroid injections into his lumbar spine in May 2015, and Dr. E. was slated to perform surgery on his lumbar spine.   (See January 2016 VA treatment report).  While no additional records have been received from Dr. E. or Dr. S since January 2016, the Board notes that if indeed a lumbar spine surgery was performed, this would indicate a possible worsening of symptomatology of the lumbar spine.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

As a result of the above, the Veteran should be requested to provide specific details as to the date and place of the lumbar spine surgery and the names and addresses for any facilities/physicians who treated the Veteran both prior and subsequent to the surgery.  After obtaining proper authorization from the Veteran, any identified treatment records should be sought.

Then, the Veteran should be scheduled for a VA examination to determine the severity of his DDD of the current lumbar spine.  Thereafter, the RO should consider whether to send the claim to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321(b) (2015).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Request that the Veteran provide specific details as to the date and place of any recent low back surgery performed after January 5, 2016 as well as the names and addresses for any facilities/physicians who treated the Veteran both prior and subsequent to the surgery that are not previously of record.  After obtaining proper authorization from the Veteran, obtain and associate these records with the electronic record. 
    
2.  After any additional records have been obtained pursuant to the development requested in directive one (1), schedule the Veteran for appropriate VA examination(s) to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected lumbar spine disability.  The Veteran's Virtual VA and Veterans Benefits Management Center electronic records must be made available to the examiner(s) performing an examination, and the examiner(s) is/(are) asked to indicate that he/she has reviewed the Veteran's electronic records.  All indicated tests should be accomplished (to include x-rays, electromyography test/nerve conduction studies, etc.), and all clinical findings reported in detail.

a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's lumbar spine disability-to specifically include muscle spasm, guarding, foot drop, right lower extremity radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  (The examiner is hereby advised that service connection has been established for left lower extremity radiculopathy and that a 60 percent disability rating has been assigned).  Any other neurological manifestations of the Veteran's low back disability should be described in detail. 

b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine. If pain on motion of the lumbar spine is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during any flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.

c) The examiner must also discuss the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the lumbar spine. If no bedrest has been prescribed, the examiner should so state.

d) The examiner is requested to provide a discussion of the functional effects of the service-connected lumbar spine disability relative to the Veteran's ability to secure and follow a substantially gainful occupation.  The VA examiner is hereby advised that the Veteran was off work as a purchasing agent for an automotive dealership for six (6) weeks because of his lumbar spine pain in 2014.  The Veteran has also maintained that because of his low back pain, he cannot lift items at work.  In addition, the Veteran has reported that he has missed work and has received a decrease in his performance evaluation because he has been unable to perform certain duties as a result of low back pain.  (See June 2011 VA hypertension report at page (pg.) 2)). 

The rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner (s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

3.  If warranted by the results of the examination(s) and other evidence of record, refer the issue of extraschedular consideration for the Veteran's service-connected lumbar spine disability to the Director of Compensation Service.

4.  Then readjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for DDD of the lumbar spine.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide them an opportunity to respond before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

